DETAILED ACTION 
The amendment submitted on October 18, 2021 has been entered.  Claims 1-10 and 30-38 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a method of treating a condi-tion with (S)-bupropion, wherein the condition is otherwise treatable with daily dose of racemic bupropion of about 300 mg to about 350 mg is acknowledged.  All of the pending claims corre-spond to the elected invention, with claims drawn to other inventions having been cancelled.  
Withdrawn Rejections 
The rejection of claims 1-10 and 30-38 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tabuteau (US 2016/0375008 A1) is withdrawn because the limitations of claim 29, which was not rejected on this basis, have been incorporated into claim 1.  
The provisional rejection of claims 1-10 and 29-38 for nonstatutory double patenting over copending Application No. 16/923,420 is withdrawn because “agitation” has been deleted from the claims.  
New Grounds for Rejection Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 4-10, and 30-38 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Young (WO 99/38502 A1).  
Young (cited in applicant’s IDS) discloses using optically pure (S)(+)-bupropion1 for the treatment of attention deficit disorders (p. 7, ll. 1-30), including attention deficit disorder with hyperactivity, i.e., ADHD (p. 10, 25), “while avoiding the concomitant liability of adverse [e]ffects associated with the administration of racemic bupropion” (p. 9, ll. 5-11).  Regarding the dosage amount, Young (p. 13, ll. 2-15, emphasis added) teaches as follows: 
In general, the recommended daily dose range for the conditions described herein lies within the range of from about 10 mg to about 750 mg per day, generally divided equally into doses given three or four times a day.  Preferably, a daily dose range should be between 50 mg and 600 mg per day, usually divided equally into a three or four times a day dosing.  Most preferably, a daily dose range should The physician will know how to increase, decrease or interrupt treatment based upon patient response.  
Note that these dosage amounts substantially overlap with the dosage amounts of the instant claims.  To the extent that Young does not specifically disclose dosage amounts within the scope of the instant claims, they nevertheless appear to be prima facie obvious.  This is because one need not even know or understand the pharmacokinetic parameters, such as AUC, recited in the instant claims (e.g., claims 28-31) in order to determine an optimal dosage amount.  Indeed, Young acknowledges that the “physician will know” how to optimize dosage amount and that “[p]atients may be upward titrated from below to within this dose range to a satisfactory control of symptoms … as appropriate” (p. 14, ll. 31-33).  Note that Young does not require determining any AUC; instead, this reference explains that one should determine an appropriate dosage amount using the skills of routine clinical medicine.  It appears that by optimizing the dosage amounts in this manner, one necessarily also meets the limitations of claims 8-10.  See MPEP 2112.  
It is Office policy that where a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists.  Young discloses in the paragraph quoted above that the “dose range … lies within the range of from about 10 mg to about 750 mg per day,” whereas instant claim 1 requires administration of a somewhat narrower range of 120-210 mg/day, respectively.  One would have viewed the narrower ranges of the instant claims as being the result of optimization, by nothing more than routine experimentation, within the general teachings of the cited reference and therefore prima facie obvious.  Generally, differ-ences in such dosage amounts will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating they are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05.  

The examiner appreciates that applicant has apparently discovered a mechanistic expla-nation underlying the process of dosage optimization, but it is nevertheless an ordinary exercise in dosage optimization, which would have been well known to a physician.  The process of dosage optimization discussed in Young does not become patentable because applicant has identified a previously unappreciated property or a scientific explanation for the optimization process.  The claiming of a new function or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the present claims patent-able.  See MPEP 2112(I).  
Finally, one would have viewed administration under fasting conditions as required by claim 32 as being “obvious to try” inasmuch as there are only two modes in which a patient may exist: fasted or fed.  See MPEP 2144.05(II)(B).  
For the foregoing reasons, the examiner concludes that the ordinary process of dosage optimization, well known in the pharmaceutical arts, within the general teachings of Young would have led one to subject matter within the scope of the instant claims.  The burden now shifts to applicant to show a patentable difference—if any—between the teachings of Young and the claims at issue.  See MPEP 2112(V).  
With respect to instant claims 2-3, the examiner acknowledges that Young does not reasonably teach or suggest administering once or twice daily.2  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-10 and 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. US 10,695,304 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘304 patent (cited in applicant’s IDS) claims a method of treating AD/HD comprising administering about 1 mg to about 150 mg of 95% enantiomerically pure (S)-bupropion (see, e.g., claim 1).  
Claims 1-10 and 30-38 are provisionally rejected on the ground of nonstatu-tory double patenting as being unpatentable over copending Application Nos. 16/806,145; 16/832,153; and 16/907,691.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘145 application claims (see, e.g., claim 1 submitted on October 18, 2021) a method of treating AD/HD with 120 mg of (S)-bupropion.  See also claim 1 (submitted October 18, 2021) in the ‘153 application; claim 1 (submitted July 2, 2021) in the ‘691 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  
Conclusion 
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about PAIR or the DOCX file format, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “(+)-bupropion” is the same thing as “(S)-bupropion,” see, e.g., WO 2012/118562 A1 by Khan (cited in applicant’s IDS) at para. 0025.  
        2 See the action mailed on April 6, 2021 in application number 16/832,153.